Exhibit 10.5

 

October 4, 2019

 

Jeffrey Smith

6804 Executive Court

Midland, Texas 79707

 

Dear Jeff:

 

This letter memorializes the understanding between you and ProPetro Holding
Corp. (the “Company”) regarding your role and responsibilities at the Company
beginning October 3, 2019 (the “Effective Date”).  As you are aware, you will,
as of the Effective Date, transition from serving as the Company’s Chief
Financial Officer to serving as the Company’s Chief Administrative Officer, with
responsibilities, duties and authority to oversee and manage the following
administrative functions, which may include: human resources, information
technology, centralized procurement, risk management, and other functions as
designated by the board of directors of the Company, from time to time (the
“Board”).  You will continue to report to the Chief Executive Officer of the
Company in this new role, and your direct reports will be designated by the
Board, from time to time.  Following the Effective Date, you will receive an
annualized base salary of $425,000 (your “Annual Base Salary”).  Beginning in
2020, you will be eligible to earn an annual cash bonus with a target value of
65% of your Annual Base Salary.  Your annual cash bonus opportunity for 2019
will take into account your position, duties and compensation prior to and
following the Effective Date.  As is currently the case, the amount of the
annual cash bonus actually paid to you for any given calendar year remains
subject to the terms and conditions of the ProPetro Holding Corp. Senior
Executive Incentive Bonus Plan, as in effect from time to time and the
attainment of the applicable performance targets, as determined in the sole
discretion of the compensation committee (the “Compensation Committee”) of the
Board.  In addition, the value and terms and conditions of any future awards
granted to you under the ProPetro Holding Corp. 2017 Incentive Award Plan will
continue to be determined by the Compensation Committee in its sole discretion
but the target value of such awards may differ from prior years to reflect the
changes in your role and responsibilities as described above.

 

As you know, you and the Company are parties to that certain Employment
Agreement, entered into as of April 17, 2013 (as amended, the “Employment
Agreement”).  This letter shall be deemed to amend your Employment Agreement,
effective as of the Effective Date, to the extent any provision of your
Employment Agreement is inconsistent with this letter.  All other provisions of
the Employment Agreement shall remain in full force and effect.  In signing
below, you hereby explicitly consent to the changes described in this letter,
and in return for your continued employment as described above, you hereby waive
any and all rights you may have to terminate your employment with the Company or
its Affiliates (as such term is defined in the Employment Agreement) for Good
Reason (or similar or related definitions) as a result of these changes
(including any right to receive any payments or benefits pursuant to the
Employment Agreement or any other plan, program, or agreement sponsored or
maintained by the Company or any of its Affiliates (collectively, the “Company
Plans”) as a result of these changes).  For the avoidance of doubt, execution of
this letter will not be deemed to constitute a (i) consent to any future

 

--------------------------------------------------------------------------------



 

modification to your responsibilities, duties or compensation that are not
described in this letter (such modifications, if any, the “Future
Modifications”) or (ii) waiver of your right, if any, to terminate your
employment with the Company or its Affiliates for Good Reason pursuant to the
terms of your Employment Agreement or any other Company Plan as a result of any
Future Modifications.

 

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit the rights of the stockholders of
the Company under the Company’s Bylaws.

 

Please indicate your agreement with the foregoing by signing and dating below
and returning an executed copy of this letter to me.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------



 

 

PROPETRO HOLDING CORP.

 

 

 

 

 

By:

/s/ Phillip Gobe

 

Name: Phillip Gobe

 

Title: Executive Chairman

 

 

AGREED AND ACKNOWLEDGED:

 

 

/s/ Jeffrey Smith

 

Jeffrey Smith

 

Date:

October 7, 2019

 

 

SIGNATURE PAGE TO

LETTER AGREEMENT WITH JEFFREY SMITH

 

--------------------------------------------------------------------------------